


Exhibit 10.63

 

GUARANTY OF PAYMENT

 

New York, New York

December 17th, 2002

 

WHEREAS, S&W OF LAS VEGAS, L.L.C., a Delaware limited liability company, having
an office at c/o The Smith & Wollensky Restaurant Group, Inc., 1114 First
Avenue, New York, New York 10021 (the “Borrower”), has applied to MORGAN STANLEY
DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a Delaware corporation, having
an office at 825 Third Avenue, New York, New York 10022 (the “Lender”) for one
or more loans (collectively, the “Loan”), which Loan will be (a) evidenced by
the Note, (b) secured by, among other things, the Las Vegas Deed of Trust and
(c) advanced pursuant to the Loan Agreement, all as defined in Exhibit A
attached hereto;

 

WHEREAS, the obligations of Dallas S&W, L.P. hereunder will be secured by, among
other things, the Dallas Deed of Trust (as defined in Exhibit A); and

 

WHEREAS, the Lender is willing to enter into the Loan Agreement and to make the
Loan to the Borrower only if the undersigned executes and delivers this Guaranty
and guarantees payment to the Lender of the Debt (as herein defined) in the
manner hereinafter provided.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and in order to induce the Lender to enter into the Loan Agreement
and to make the Loan to the Borrower, the undersigned hereby acknowledges,
agrees and confirms that all of the above recitals are true, correct and
complete and hereby covenants and agrees with the Lender as follows:

 

1.             The undersigned guarantees, absolutely, irrevocably and
unconditionally, to the Lender the payment of the Debt.  The term “Debt” as used
in this Guaranty shall mean all liabilities of the Borrower to the Lender of
whatever nature, whether now existing or hereafter incurred, whether created
directly or acquired by the Lender, by assignment or otherwise, whether matured
or unmatured and whether absolute or contingent, arising in connection with the
Note, the Deeds of Trust (as defined in Exhibit A), the Loan Agreement, or any
other document or instrument now or hereafter executed and/or delivered in
connection therewith or otherwise with respect to the Loan (said Note, Deeds of
Trust, Loan Agreement and other documents and instruments, collectively, the
“Loan Documents”) including, without limitation, all principal, interest,
additional interest (including specifically all interest accruing from and after
the commencement of any case, proceeding or action under any existing or future
laws relating to bankruptcy, insolvency or similar matters with respect to the
Borrower) and other sums of any nature whatsoever which may or shall become due
and payable pursuant to the provisions of the Loan Documents (all of the above
unaffected by modification thereof in any bankruptcy or insolvency proceeding),
and even though the Lender may not have an allowed claim for the same against
the Borrower as a result of any bankruptcy or insolvency proceeding.

 

1

--------------------------------------------------------------------------------


 

2.             The undersigned agrees that the undersigned shall indemnify and
hold the Lender harmless and defend the Lender at the undersigned’s sole cost
and expense against any loss or liability, cost or expense (including, but not
limited to, reasonable attorneys’ fees and disbursements of the Lender’s
counsel, whether in-house staff, retained firms or otherwise), and all claims,
actions, procedures and suits arising out of or in connection with:

 

(a)           any ongoing matters arising out of the transaction contemplated
hereby, this Guaranty, the Debt, the Deeds of Trust, the Note, the Loan
Agreement or any other Loan Document, including, but not limited to, all costs
of appraisals and reappraisals of the properties encumbered by the Deeds of
Trust or any part thereof;

 

(b)           any amendment to, or restructuring of, this Guaranty, the Debt and
either or both of the Deeds of Trust, the Note, the Loan Agreement or any of the
other Loan Documents; and

 

(c)           any and all lawful action that may be taken by the Lender in
connection with the enforcement of the provisions of this Guaranty, the Note,
either of both of the Deeds of Trust, the Loan Agreement or any of the other
Loan Documents, whether or not suit is filed in connection with the same, or in
connection with either of the undersigned, the Borrower and/or any partner,
joint venturer or shareholder thereof becoming a party to a voluntary or
involuntary federal or state bankruptcy, insolvency or similar proceeding.

 

All sums expended by the Lender shall be payable on demand and, until reimbursed
by the Borrower or by the undersigned pursuant hereto, shall bear interest at
the default interest rate as set forth in the Note.

 

3.             The undersigned hereby represents and warrants that all financial
statements of the undersigned heretofore delivered to the Lender by or on behalf
of the undersigned are true and correct in all material respects and fairly
present the financial condition of the undersigned as of the respective dates
thereof, and no material adverse change has occurred in the financial conditions
reflected therein since the respective dates thereof.

 

4.             In addition to any right available to the Lender under applicable
law or any other agreement, the undersigned hereby gives to the Lender a
continuing lien on, security interest in and right of set-off against all
moneys, securities and other property of the undersigned and the proceeds
thereof, now on deposit or now or hereafter delivered, remaining with or in
transit in any manner to the Lender, its correspondents, participants or its
agents from or for the undersigned (other than separate accounts maintained
exclusively for payroll or taxes), whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of the Lender in
any way, and also, any balance of any deposit account and credits of the
undersigned with, and any and all claims of the undersigned against, the Lender
at any time existing, as collateral security for the payment of the Debt and all
of the other obligations of the undersigned under this Guaranty, including fees,
contracted with or acquired by the Lender, whether joint, several, absolute,
contingent, secured, matured or unmatured (for the purposes of

 

2

--------------------------------------------------------------------------------


 

this paragraph 4 and paragraphs 6, 8 and 16 below, collectively, the
“Liabilities”), hereby authorizing the Lender at any time or times, without
prior notice, to apply such balances, credits or claims, or any part thereof, to
such Liabilities in such amounts as it may select, whether contingent, unmatured
or otherwise and whether any collateral security therefor is deemed adequate or
not.  The collateral security described herein shall be in addition to any
collateral security described in any separate agreement executed by either or
both of the undersigned.  The Lender, in addition to any right available to it
under applicable law or any other agreement, shall have the right, at its
option, to immediately set off against any Liabilities all monies owed by the
Lender in any capacity to either or both of the undersigned, whether or not due,
and the Lender shall, at its option, be deemed to have exercised such right to
set off and to have made a charge against any such money immediately upon the
occurrence of any events of default set forth below, even though such charge is
made or entered on the books of the Lender subsequent to those events.

 

5.             All moneys available to the Lender for application in payment or
reduction of the Debt may be applied by the Lender in such manner and in such
amounts and at such time or times and in such order, priority and proportions as
the Lender may see fit to the payment or reduction of such portion of the Debt
as the Lender may elect.

 

6.             The undersigned hereby expressly agrees that this Guaranty is
independent of, and in addition to, all collateral granted, pledged or assigned
under the Loan Documents, and the undersigned hereby consents that from time to
time, before or after any default by the Borrower, with or without further
notice to or assent from either of the undersigned:

 

(a)           any security at any time held by or available to the Lender for
any obligation of the Borrower, or any security at any time held by or available
to the Lender for any obligation of any other person or party primarily,
secondarily or otherwise liable for all or any portion of the Debt, any other
Liabilities and/or any other obligations of the Borrower or any other person or
party, other than the Lender, under any of the Loan Documents (“Other
Obligations”), including any guarantor of the Debt and/or any of such Other
Obligations, may be accelerated, settled, exchanged, surrendered or released and
the Lender may fail to set off and may release, in whole or in part, any balance
of any deposit account or credit on its books in favor of the Borrower, or of
any such other person or party;

 

(b)           any obligation of the Borrower, or of any such other person or
party, may be changed, altered, renewed, extended, continued, accelerated,
surrendered, compromised, settled, waived or released in whole or in part, or
any default with respect thereto waived; and

 

(c)           The Lender may extend further credit in any manner whatsoever to
the Borrower, and generally deal with the Borrower or any of the above-mentioned
security, deposit account, credit on its books or other person or party as the
Lender may see fit;

 

and the undersigned shall remain bound in all respects under this Guaranty,
without any loss of any rights by the Lender and without affecting the liability
of the undersigned, notwithstanding

 

3

--------------------------------------------------------------------------------


 

any such exchange, surrender, release, change, alteration, renewal, extension,
continuance, compromise, waiver, inaction, extension of further credit or other
dealing.  In addition, all moneys available to the Lender for application in
payment or reduction of the Debt and/or any Other Obligations may be applied by
the Lender in such manner and in such amounts and at such time or times and in
such order, priority and proportions as the Lender may see fit.

 

4

--------------------------------------------------------------------------------


 

7.             The undersigned hereby waives:

 

(a)           notice of acceptance of this Guaranty and of the making of the
Loan or any advance thereof by the Lender to the Borrower;

 

(b)           presentment and demand for payment of the Debt or any portion
thereof;

 

(c)           protest and notice of dishonor or default to either of the
undersigned or to any other person or party with respect to the Debt or any
portion thereof;

 

(d)           all other notices to which either of the undersigned might
otherwise be entitled; and

 

(e)           any demand under this Guaranty.

 

8.             If any of the following events should occur:

 

(a)           default under any of the Loan Documents and its continuance beyond
any applicable notice and/or grace periods therein contained; or

 

(b)           either of the undersigned violates any provision of this Guaranty;

 

then, and in such event, the Lender may declare the Liabilities to be, and the
same shall become, immediately due and payable.

 

9.             This is a guaranty of payment and not of collection and the
undersigned further waives any right to require that any action be brought
against the Borrower or any other person or party or to require that resort be
had to any security or to any balance of any deposit account or credit on the
books of the Lender in favor of the Borrower or any other person or party.  Any
payment on account of or reacknowledgment of the Debt by the Borrower, or any
other party liable therefor, shall be deemed to be made on behalf of the
undersigned and shall serve to start anew the statutory period of limitations
applicable to the Debt.

 

10.           Each reference herein to the Lender shall be deemed to include its
successors and assigns, in whose favor the provisions of this Guaranty shall
also inure.  Each reference herein to the undersigned shall be deemed to include
the successors and assigns of the undersigned, all of whom shall be bound by the
provisions of this Guaranty, provided, however, that the undersigned shall in no
event nor under any circumstance have the right, without obtaining the prior
written consent of the Lender, to assign or transfer the undersigned’s
obligations and liabilities under this Guaranty, in whole or in part, to any
other person, party or entity.

 

11.           The term “undersigned” as used herein shall, if this Guaranty is
signed by more than one party, unless otherwise stated herein, mean the
“undersigned and each of them” and each undertaking herein contained shall be
their joint and several undertaking.  If this Guaranty is

 

5

--------------------------------------------------------------------------------


 

signed by more than one party, all singular references to the undersigned shall
be deemed to be plural.  If any party hereto shall be a partnership, the
agreements and obligations on the part of the undersigned herein contained shall
remain in force and application notwithstanding any changes in the individuals
composing the partnership and the term “undersigned” shall include any altered
or successive partnerships, but the predecessor partnerships and their partners
shall not thereby be released from any obligations or liability hereunder.  If
any party hereto shall be a corporation, the agreements and obligations on the
part of the undersigned herein contained shall remain in force and application
notwithstanding the merger, consolidation, reorganization or absorption thereof,
and the term “undersigned” shall include such new entity, but the old entity
shall not thereby be released from any obligations or liabilities hereunder.

 

12.           No delay on the part of the Lender in exercising any right or
remedy under this Guaranty or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy.  No notice to or demand
on either or both of the undersigned shall be deemed to be a waiver of the
obligations of either or both of the undersigned or of the right of the Lender
to take further action without notice or demand as provided in this Guaranty. 
No course of dealing between either of the undersigned and the Lender shall
change, modify or discharge, in whole or in part, this Guaranty or any
obligations of the undersigned hereunder.

 

13.           This Guaranty may only be modified, amended, changed or terminated
by an agreement in writing signed by the Lender and the undersigned.  No waiver
of any term, covenant or provision of this Guaranty shall be effective unless
given in writing by the Lender and if so given by the Lender shall only be
effective in the specific instance in which given.  The execution and delivery
hereafter to the Lender by either or both of the undersigned of a new instrument
of guaranty or any reaffirmation of guaranty, of whatever nature, shall not
terminate, supersede or cancel this instrument, unless expressly so provided
therein, and all rights and remedies of the Lender hereunder or under any
instrument of guaranty hereafter executed and delivered to the Lender by either
or both of the undersigned shall be cumulative and may be exercised singly or
concurrently.

 

14.           The undersigned acknowledges that this Guaranty and the
undersigned’s obligations under this Guaranty are and shall at all times
continue to be absolute, irrevocable and unconditional in all respects, and
shall at all times be valid and enforceable irrespective of any other agreements
or circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations of either or both of the
undersigned under this Guaranty or the obligations of any other person or party
(including, without limitation, the Borrower) relating to this Guaranty or the
obligations of either or both of the undersigned hereunder or otherwise with
respect to the Debt, including, but not limited to, a foreclosure of either or
both of the Deeds of Trust or the realization upon any other collateral given,
pledged or assigned as security for all or any portion of the Debt, or the
filing of a petition under Title 11 of the United States Code with regard to the
Borrower or either or both of the undersigned, or the commencement of an action
or proceeding for the benefit of the creditors of the Borrower or the
undersigned, or the obtaining by the Lender of title to, respectively, the
premises encumbered by either or both of the Deeds of Trust or any other
collateral given, pledged or assigned as security

 

6

--------------------------------------------------------------------------------


 

for the Debt by reason of the foreclosure or enforcement of either or both of
the Deeds of Trust or any other pledge or security agreement, the acceptance of
a deed or assignment in lieu of foreclosure or sale, or otherwise.  This
Guaranty sets forth the entire agreement and understanding of the Lender and the
undersigned with respect to the matters covered by this Guaranty and the
undersigned acknowledges that no oral or other agreements, understandings,
representations or warranties exist with respect to this Guaranty or with
respect to the obligations of the undersigned under this Guaranty, except those
specifically set forth in this Guaranty.

 

15.           This Guaranty has been validly authorized, executed and delivered
by the undersigned.  The undersigned represents and warrants to the Lender that
it has the corporate or other organizational power to do so and to perform its
obligations under this Guaranty and this Guaranty constitutes the legally
binding obligation of the undersigned fully enforceable against the undersigned
in accordance with the terms hereof.  The undersigned further represents and
warrants to the Lender that:

 

(a)           neither the execution and delivery of this Guaranty nor the
consummation of the transactions contemplated hereby nor compliance with the
terms and provisions hereof will violate any applicable provision of law or any
applicable regulation or other manifestation of governmental action; and

 

(b)           all necessary approvals, consents, licenses, registrations and
validations of any governmental regulatory body, including, without limitation,
approvals required to permit the undersigned to execute and carry out the
provisions of this Guaranty, for the validity of the obligations of the
undersigned hereunder and for the making of any payment or remittance of any
funds required to be made by the undersigned under this Guaranty, have been
obtained and are in full force and effect.

 

16.           Notwithstanding any payments made by either or both of the
undersigned pursuant to the provisions of this Guaranty, the undersigned
irrevocably waives all rights to enforce or collect upon any rights which it now
has or may acquire against the Borrower either by way of subrogation, indemnity,
reimbursement or contribution for any amount paid under this Guaranty or by way
of any other obligations whatsoever of the Borrower to either or both of the
undersigned, nor shall either or both of the undersigned file, assert or receive
payment on any claim, whether now existing or hereafter arising, against the
Borrower in the event of the commencement of a case by or against the Borrower
under Title 11 of the United States Code.  In the event either a petition is
filed under said Title 11 of the United States Code with regard to the Borrower
or the commencement of an action or proceeding for the benefit of the creditors
of the Borrower, this Guaranty shall at all times thereafter remain effective in
regard to any payments or other transfers of assets to the Lender received from
or on behalf of the Borrower prior to notice of termination of this Guaranty and
which are or may be held voidable on the grounds of preference or fraud, whether
or not the Debt has been paid in full.  The provisions of this paragraph 16
shall survive the term of this Guaranty and the payment in full of the Debt and
all other Liabilities.

 

7

--------------------------------------------------------------------------------


 

17.           Any notice, request or demand given or made under this Guaranty
shall be in writing and shall be given in the manner and to the notice parties
set forth in the Loan Agreement.

 

18.           This Guaranty is, and shall be deemed to be, a contract entered
into under and pursuant to the laws of the State of New York and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of the State of New York without regard to principles of conflicts of laws.  The
undersigned acknowledges and agrees that this Guaranty is, and is intended to
be, an instrument for the payment of money only, as such phrase is used in §3213
of the Civil Practice Law and Rules of the State of New York, and the
undersigned has been fully advised by its counsel of the Lender’s rights and
remedies pursuant to said §3213.

 

19.           The undersigned agrees to submit to personal jurisdiction in the
State of New York in any action or proceeding arising out of this Guaranty.  In
furtherance of such agreement, the undersigned hereby agrees and consents that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the undersigned in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the undersigned by registered
or certified mail to, or by personal service at, the last known address of the
undersigned, whether such address be within or without the jurisdiction of any
such court.  The undersigned hereby further agrees that the venue of any
litigation arising in connection with the Debt or in respect of any of the
obligations of the undersigned under this Guaranty, shall, to the extent
permitted by law, be in New York County.  Nothing in this paragraph shall limit
the right of the Lender to bring an action or proceeding arising out of the
Guaranty in any other jurisdiction.

 

20.           The undersigned absolutely, unconditionally and irrevocably waives
any and all right to assert or interpose any defense (other than the final and
indefeasible payment in full of the Debt), setoff, counterclaim or crossclaim of
any nature whatsoever with respect to this Guaranty or the obligations of the
undersigned under this Guaranty, or the obligations of any other person or party
(including without limitation, the Borrower) relating to this Guaranty, or the
obligations of the undersigned hereunder or otherwise with respect to the Loan
in any action or proceeding brought by the Lender to collect the Debt, or any
portion thereof, or to enforce the obligations of the undersigned under this
Guaranty (provided, however, that the foregoing shall not be deemed a waiver of
the right of the undersigned to assert any compulsory counterclaim maintained in
a court of the United States, or of the State of New York if such counterclaim
is compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of the right of the undersigned to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against the Lender in any separate action or proceeding).  The
undersigned hereby undertakes and agrees that this Guaranty shall remain in full
force and effect for all of the obligations and liabilities of the undersigned
hereunder, notwithstanding the maturity of the Loan, whether by acceleration,
scheduled maturity or otherwise.

 

8

--------------------------------------------------------------------------------


 

21.           No exculpatory provisions which may be contained in the Note, the
Deeds of Trust or in any other Loan Document shall in any event or under any
circumstances be deemed or construed to modify, qualify, or affect in any manner
whatsoever the obligations and liabilities of the undersigned under this
Guaranty.

 

22.           The obligations and liabilities of the undersigned under this
Guaranty are in addition to the obligations and liabilities of the undersigned
under the Other Guaranties (as hereinafter defined).  The discharge of any or
all of the undersigned’s obligations and liabilities under any one or more of
the Other Guaranties by the undersigned or by reason of operation of law or
otherwise shall in no event or under any circumstance constitute or be deemed to
constitute a discharge, in whole or in part, of the undersigned’s obligations
and liabilities under this Guaranty.  Conversely, the discharge of any of the
undersigned’s obligations and liabilities under this Guaranty by the undersigned
or by reason of operation of law or otherwise shall in no event or under any
circumstance constitute or be deemed to constitute a discharge, in whole or in
part, of the undersigned’s obligations and liabilities under any of the Other
Guaranties.  The term “Other Guaranties” as used herein shall mean any other
guaranty of payment, guaranty of performance, completion guaranty,
indemnification agreement or other guaranty or instrument creating any
obligation or undertaking of any nature whatsoever (other than this Guaranty)
now or hereafter executed and delivered by either or both of the undersigned to
the Lender in connection with the Loan.

 

23.           This Guaranty may be executed in one or more counterparts by some
or all of the parties hereto, each of which counterparts shall be an original
and all of which together shall constitute a single agreement of guaranty.

 

24.          The undersigned hereby irrevocably and unconditionally waives, and
the Lender by its acceptance of this Guaranty irrevocably and unconditionally
waives, any and all right to trial by jury in any action, suit or counterclaim
arising in connection with, out of or otherwise relating to this Guaranty.

 

 

[Remainder of page left intentionally blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty the day and
year first above set forth.

 

 

 

THE SMITH & WOLLENSKY RESTAURANT
GROUP, INC.

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name: Alan M. Mandel

 

 

Title: Chief Financial Officer & Secretary

 

 

 

DALLAS S&W, L.P.

 

By:  S&W of Dallas LLC, general partner

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name: Alan M. Mandel

 

 

Title: Chief Financial Officer & Secretary

 

 

10

--------------------------------------------------------------------------------


 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 17th day of December in the year 2002 before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan M. Mandel,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

/s/ Angela L. Strobe

 

 

Notary Public

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 17th day of December in the year 2002 before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan M. Mandel,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

/s/ Angela L. Strobe

 

 

Notary Public

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Note:  The term “Note” as used in this Guaranty shall mean a certain Promissory
Note of even date herewith in the principal sum of $1,900,000.00 to be given by
the Borrower to the Lender, together with any and all modifications,
supplements, extensions, replacements or substitutions therefor as may exist
from time to time.

 

Deeds of Trust: The term “Deeds of Trust” as used in this Guaranty shall mean
(a) a certain Leasehold Deed of Trust of even date herewith to be given by the
Borrower to the trustee thereunder for the benefit of the Lender, constituting a
lien on the leasehold estate of the Borrower in certain premises located in
Clark County, Nevada, as more particularly described therein, and intended to be
duly recorded in said County (the “Las Vegas Deed of Trust”) and (b) a certain
Deed of Trust of even date herewith to be given by Dallas S&W, L.P. to the
trustee thereunder for the benefit of the Lender, constituting a lien on the fee
estate of the Borrower in certain premises located in Collin County, Texas, as
more particularly described therein, and intended to be duly recorded in said
County (the “Dallas Deed of Trust”), in each case together with any and all
modifications, supplements, extensions, replacement or substitutions therefor as
may exist from time to time.

 

Loan Agreement:  The term “Loan Agreement” as used in this Guaranty shall mean a
certain Term Loan Agreement of even date herewith to be entered into among the
Borrower, The Smith & Wollensky Restaurant Group, Inc., Dallas S&W, L.P. and the
Lender, together with any and all modifications, supplements, replacement or
substitutions therefor as may exist from time to time.

 

12

--------------------------------------------------------------------------------
